                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 ABEL P. REYES,                                     1:16-cv-00586-DAD-JLT (PC)
                          Plaintiff,
                                                    ORDER & WRIT OF HABEAS CORPUS
 v.                                                 AD TESTIFICANDUM TO TRANSPORT
                                                    ABEL P. REYES, CDCR # P-55763,
 FLORES, et al.,                                    PLAINTIFF
                          Defendants.
                                                    DATE: February 28, 2019
                                                    TIME: 10:00 a.m.

        Abel P. Reyes, CDCR # P-55763, is the plaintiff in proceedings in this case on February
28, 2019, and is confined at California Men’s Colony East, in the custody of the Warden. To
secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate before Magistrate Judge Sheila K.
Oberto, at the U. S. District Court, 2500 Tulare Street, Fresno, California 93721 in Courtroom #7
on February 28, 2019, at 10:00 a.m.

                           ACCORDINGLY, THE COURT ORDERS:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above to testify in United States
         District Court at the time and place above, and from day to day until completion of court
         proceedings or as ordered by the court; and thereafter to return the inmate to the above
         institution;

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      The Warden of California Men’s Colony East

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the Court and thereafter to return the inmate to the above
institution. This inmate’s legal property, relevant to the above entitled case, shall
accompany the inmate.

       FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with
a copy of this writ.

IT IS SO ORDERED.

      Dated:    February 4, 2019                            /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
